Citation Nr: 1038162	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-26 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation, prior to March 20, 
2009, for residuals of a chip fracture of the proximal 
interphalangeal joint of the right great toe.

2.  Entitlement to an evaluation in excess of 10 percent, since 
March 20, 2009, for residuals of a chip fracture of the proximal 
interphalangeal joint of the right great toe, with degenerative 
joint disease.

3.  Entitlement to a total disability rating based on individual 
unemployability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1970.  
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) in 
Fargo, North Dakota.

In February 2009, the Board remanded this matter for additional 
procedural and evidentiary development. 

In February 2010, the RO issued a rating decision which granted 
an increased evaluation of 10 percent, effective from March 20, 
2009, for the Veteran's service-connected right great toe 
disorder, which it recharacterized as residuals of a chip 
fracture of the proximal interphalangeal joint of the right great 
toe, with degenerative joint disease.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007) (noting that staged ratings are appropriate 
whenever the factual findings show distinct time periods in which 
a disability exhibits symptoms that warrant different ratings).  
The Veteran continues to seek a higher disability rating for this 
condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that 
where a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).

For the reasons indicated below, the appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  




REMAND

The Veteran is seeking an increased evaluation for residuals of a 
chip fracture of the proximal interphalangeal joint of the right 
great toe, with degenerative joint disease.  He further contends 
that he is entitled to total disability rating based on his 
individual unemployability (TDIU).

After reviewing the Veteran's claims file, the Board finds that 
additional development is necessary in order to comply with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Pursuant to the Board's February 2009 remand, the RO was to 
schedule the Veteran for a VA examination to determine the 
current scope and severity of his residuals of a chip fracture of 
the proximal interphalangeal joint of the right great toe.  The 
Veteran's claims file was to be "made available to and reviewed 
by the examiner in conjunction with the examination".

A March 20, 2009 VA orthopedic consultation noted the Veteran's 
complaints of bilateral foot pain.  The consultation report 
indicated that the Veteran was interested in obtaining a scooter 
due to difficulty getting around.  It also noted that he was 
using a rolling walker due to bilateral foot pain.  Physical 
examination of the right foot revealed tenderness below the 
second metatarsal base of the right foot, otherwise, the report 
noted an excellent range of motion of the toes, foot and ankle on 
the right.  The consultation report noted that x-ray examination 
of the right foot and ankle was normal.  The report concluded 
with an impression of neuropathic pain of the right foot.  It 
also noted that no bone abnormality of the right foot could be 
identified. 

A March 20, 2009 VA x-ray examination report noted that it was 
for the right foot.  However, the report noted findings of mild 
degenerative changes of the left first metatarsophalangeal joint 
with minor lateral margin spurring as well as a small spur along 
the dorsal margin of the distal head of the left metatarsal.  It 
also noted findings of mild degenerative changes of the anterior 
ankle joint and talonavicular joint.  The report then concluded 
with an impression of mild degenerative changes of the left first 
metatarsophalangeal joint with minor lateral margin spurring as 
well as a small spur along the dorsal margin of the distal head 
of the left first metatarsal.  It also noted mild degenerative 
changes of the anterior ankle joint and talonavicular joint.  

In June 2009, the Veteran underwent a VA examination of the feet.  
The VA examiner noted that the Veteran's claims folder was not 
available for review, and that obtaining a history from the 
Veteran was "extremely difficult because of his tangential 
ramblings."  Physical examination of the right foot revealed no 
edema, instability, or weakenss.  The report noted tenderness to 
palpation of the metatarsal heads and between the metatarsal 
heads, and shoe wear was disproportionally on the heel.  The 
report also noted the findings from the Veteran's March 20, 2009 
x-ray examination, and discussed the findings as if the applied 
to the Veteran's right foot.  It then concluded with a diagnosis 
of degenerative joint disease of the right first metatarsal 
phalangeal joint.  

 A March 2010 RO quality review memorandum noted that the 
Veteran's claims folder had not been available for the VA 
examiner to review while conducting the June 2009 VA examination 
of the feet.  The memorandum also noted that it was unclear as to 
which foot the findings referred to on the March 20, 2009 x-ray 
examination.  As noted in the memorandum, the x-ray examination 
report was titled for the right foot, yet the findings and 
diagnosis listed on the report referred to mild degenerative 
changes of the left first metatarsalphalangeal joint as well as a 
small spur along the doral margin of the left first metatarsal.  
A subsequent, but undated, deferred rating decision noted that 
these problems needed to be corrected.  Unfortunately, it does 
not appear that any corrective actions were later taken by the 
RO.

Under these circumstances, the Board concludes that a new VA 
examination to ascertain the current scope and severity of the 
Veteran's right toe disorder is required, and that this 
examination should include an x-ray examination of the Veteran's 
right foot, as well as a review of the Veteran's claims folder by 
the VA examiner.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the Veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand).   

The issue of entitlement to TDIU is inextricably intertwined with 
the increased rating issue on appeal.  Accordingly, the Veteran's 
other claim on appeal must be addressed by the RO prior to the 
Board's consideration of the TDIU presently on appeal.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected 
residuals of a chip fracture of the 
proximal interphalangeal joint of the right 
great toe, with degenerative joint disease, 
since August 2009.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment he may identify.  Regardless of 
his response, the RO must obtain the 
Veteran's updated VA treatment records 
since August 2009.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.  

2.  The Veteran must be afforded the 
appropriate VA examination to determine the 
current scope and severity of his residuals 
of a chip fracture of the proximal 
interphalangeal joint of the right great 
toe, with degenerative joint disease.  All 
indicated tests, including x-rays, must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must also 
address the following:

(a)	identify and fully describe all 
manifestations of the Veteran's residuals 
of a chip fracture of the proximal 
interphalangeal joint of the right great 
toe; 

(b)	provide an opinion as to whether the 
Veteran's complaints concerning this 
condition are consistent with the 
objective clinical findings, and whether 
the disability limits his ability to 
work, or affects his ability to obtain 
and maintain substantially gainful 
employment.  

(c)	state whether the above findings are 
so severe that the disability is 
equivalent to that which would result 
from amputation of the great toe; and  

(d)	identify any other chronic conditions 
affecting the functioning of the 
Veteran's right foot, and for each 
condition indentified: the examiner must 
indicate whether the condition was caused 
or aggravated by the Veteran's service-
connected residuals of a chip fracture of 
the proximal interphalangeal joint of the 
right great toe; and the examiner must 
attempt to separate out all 
manifestations that each such condition 
is having on the overall functioning of 
the Veteran's right foot as compared to 
his service-connected condition.  If this 
last request is not medically possible, 
the physician must so indicate.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.  The report 
prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal must be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

